Citation Nr: 0010132	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for hypertension.

2.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran had active duty from August 1956 until August 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998, 
from the Columbia, South Carolina, regional office (RO) of 
the Department of Veterans Affairs (VA) which, in pertinent 
part, denied service connection for hypertension and diabetes 
mellitus on the basis that the claims were not well grounded.  

Our review finds, however, that service connection for 
hypertension and diabetes mellitus was originally denied by 
the RO in a rating decision in September 1982 and that this 
denial was not appealed by the veteran in a timely manner.  
Subsequently, in May 1998 the veteran sought service 
connection for multiple disabilities, including hypertension 
and diabetes mellitus.  The RO denied these claims as being 
not well grounded.  No evaluation was provided in regard to 
the newness and materiality of the evidence.  In addition, 
the statement of the case did not provide notice of the laws 
and regulations pertaining to claims resubmitted after 
unappealed originating agency denials and the veteran was not 
advised of the laws and regulations that provide for 
presumptive service connection for diabetes mellitus and 
hypertension.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is further advised that any 
medical evidence showing diabetes or 
hypertension during service or within one 
year after his separation from service or 
subsequent medical evidence or opinion 
linking diabetes or hypertension to 
service would be helpful to his claim.
2.  The agency of original jurisdiction 
should consider any additional evidence 
submitted by the veteran and determine 
whether new and material evidence as 
defined by 38 C.F.R. § 3.156 has been 
submitted.  If the case is not reopened 
by on new and material evidence the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case setting forth the 
laws and regulations pertaining to 
presumptive service connection and to 
claims submitted after unappealed 
originating agency denials and the 
application of those laws and regulations 
to the veteran's claims for entitlement 
to service connection for hypertension 
and diabetes mellitus.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


